Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8, 9, 12, 15, 17-21, 24, 25 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al US 2014/0080634 (“Golden”) in view of Oldknow et al US 2013/0324290 (“Oldknow”).
	As per claim 1, Golden discloses a golf club head (580)(in Fig. 37 and [0163] in conjunction to at least Figs. 1-3 and [0100]-[0104], regarding the overall structure of the head; and [0241]-[0271] regarding suitable materials in forming the golf club head) comprising: 
	a club head body member made of a first material comprising a heel, a toe, a portion of a crown, and a first portion of a sole (note Fig. 37 in conjunction to Figs. 1-3 and [0100]-[0104] regarding an overall construction that includes such crown, heel, toe, and etc.; the head 580 comprises the same conventional crown, toe, heel, and etc. note Fig. 37 regarding sole 586; such construction construed as a first material’ note [0241]+ regarding any suitable materials for forming Golden’s golf club head ); 
	wherein the first portion of the sole comprises a majority of the sole (sole 586 is the majority of the sole)(Fig. 37); 
	a face member made of a second material comprising a portion of a ball striking face and a portion of the crown adjacent to the ball striking face (face 588)(Fig. 37 and [0163]); 
	and wherein the golf club head defines a coordinate system wherein an origin located at a ground plane origin point has an x-axis parallel to the ground plane and generally parallel to the ball striking face, a y-axis is perpendicular to the x-axis and parallel to the ground plane extending towards the rear of the golf club head, and a z-axis is perpendicular to the ground plane extending vertically (note Figs. 1-3 in conjunction to Fig. 37 in regard to such system, as the golf club in use; it is clear that the golf club head 580 similarly includes the same structure, regarding a crown cover the hollow head, toe, heel, and etc.); 
	a second portion of the sole comprising a second sole member (flexure component 584)(Fig. 37) ; 
	wherein the second sole member consists of a third material (again, note [0241]+ regarding the different materials in forming the golf club head; the examiner construed the flexure to include a third material, which is different than the second material (of the face member 588) and the body, to include the crown, heel, and etc. (as the first material; again although not shown in Fig. 37 attention to at least Figs. 1-3 as for such conventional structure); 
	wherein the second sole member has a generally centered in a heel-to-toe direction on the sole surface (Fig. 37 in conjunction to Fig. 2 as the flexure is at such location and extend from heel-to-toe (e.g., from heel portion 28 to-toe 26), it is clear that flexure 584 of club 580 extends in the same manner as shown in Fig. 2); 
	wherein the second sole member comprises a first width (the width of flexure component 584)(Fig. 37); 
	wherein the second sole member (584) is attached to the first sole portion (586) at a first forward edge that is approximately parallel to the ball striking face (as the connection between the edges, forward edges, of sole 586 and flexure component 584)(Fig. 37) ; 
	wherein the first forward edge location is defined in the y-axis direction from a sole-ball striking face intersection to the forward most point of the first forward edge in a range (as clearly note in Fig. 37 such connection between the sole 586 and the flexure 584 (as to their forward edge) as length to it, i.e. a range ; 
	wherein the second sole member is attached to the first sole portion at a first rearward edge (the rearward edge as the flexure and sole are connected thereto (Fig. 37); 
	and wherein the first rearward edge is generally parallel to the first forward edge; wherein the first width of the second sole member is measured between the first forward edge and the first rearward edge (Fig. 37); wherein a maximum width of the second sole member is in a range (Fig. 37); 
	wherein the second sole member comprises the elongated channel (flexure 582)(Fig. 37 and [0163]); 
	and wherein the elongated channel is comprised entirely of the second sole member (Fig. 37); 
	wherein the elongated channel comprises a second width (the width of the flexure 584)(Fig. 37); 
	wherein the second width of the elongated channel is measured between a second forward edge and a second rearward edge; wherein the second forward edge and the second rearward edge of the elongated channel are defined by endpoints of radii or fillets as the elongated channel begins to be recessed from second sole member adjacent surfaces (Fig. 37); 
	wherein the elongated channel comprises a toe portion, a center portion, and a heel portion (Fig. 37 in conjunction to Fig. 2 as the flexure is at such location and extend from heel-to-toe (e.g., from heel portion 28 to-toe 26), it is clear that flexure 584 of club 580 extends in the same manner as shown in Fig. 2) ;
	 wherein the elongated channel further comprises a front side wall, a rear side wall and a connecting wall extending between the front side wall and the rear side wall (Fig. 37);
 	wherein the front side wall, the rear side wall, and the connecting wall consist of the third material (third material of the flexure component 584 with its front and rear edges, portions connected to the sole 586 in regard to the rearward portion and to the face plate 588 as its frontward edge); 
	wherein the connecting wall forms a deepest portion of the elongated channel (Fig. 37); and wherein the wall thickness of the channel at the center portion is smaller than the wall thickness of the channel at the toe portion and at the heel portion (as shown in Fig. 37 the central portion of flexure 582 includes a “single layer of material” and the side portion, (relative to the hell-to-toe portion, including two layers and thus thicket than the center portion of the flexure; the examiner construed such limitations according to applicant’s disclosure and in particular Fig. 11); 
	With respect to the first material is different than the third material, and the second material is different than the third material (see paragraph [0226], regarding the use of different materials for forming the head body (580) (i.e. first material) and face member (588) (i.e. second material) in conjunction to at least paragraphs [0241], [0242] and [0247], [0248], [0251] and [0252] regarding the different materials forming the flexure (i.e. third material) which are different from the first and second materials);
	wherein the third material (of the flexure) has a modulus of elasticity that is lower than a modulus of elasticity of the first material (of the midsection)(paragraph [0226], the selection of material for the midsection, i.e. first material and paragraphs [0241]+, regarding the material of the flexure, i.e. third material; in addition, see paragraphs [0241]+ wherein Golden discloses the selection of the materials to form the different sections of the club head, in terms of Young’s module (which is a scale of elasticity));
	wherein the second material is a beta-titanium alloy (paragraph [0226] in conjunction to paragraphs [0245]-[0253]);
	with respect to wherein the third materials have a modulus of elasticity that is lower than a modulus of elasticity of the first material, Golden discussed the selection of the materials for the second and first material in paragraph [0226], and the third material, in paragraphs [0241]+.  Golden, in paragraphs [0241]+, discussed the benefits of the material for the flexure (to provide lower stiffness locally in portion of the golf head), the hitting cup to match the frequency of vibration, and having a multi-material head, by selecting the desire Young’s module; see in addition paragraphs [0261]+ for some examples); wherein the third material is gum metal (the section of gum metal family alloys materials)(paragraphs [0248] and [0252]).  
 	In the embodiment Fig. 37 Golden is not specific regarding wherein the second sole member has a generally rectangular shape centered in a heel-to-toe direction on the sole surface; regrading forward edge location in a range of 3mm to 25mm; wherein a maximum width of the second sole member is in a range between 8mm and 35mm; wherein the elongated channel is recessed from both a first second sole member adjacent surface and a second second sole member adjacent surface and has a depth of recession from both of the first second sole member and second second sole member adjacent surfaces; wherein the second width of elongated channel is less than the first width of the second sole member such that the second third material is attached to the first material at a location outside of the recessed elongate channel; wherein the second forward edge is rearward of the first forward edge; wherein the second rearward edge is forward of the first rearward edge; wherein the first second sole member adjacent surface is located between the first forward edge and the second forward edge; wherein the second second sole member adjacent surface is located between the first rearward edge and the second rearward edge; wherein a wall thickness of the channel may be in a range from 0.3mm to 2.0mm.
	Golden is not specific regarding wherein the elongated channel has a boundary defined by the second forward edge and the second rearward edge that extend between a first end and a second end.
	With respect to wherein the second sole member has a generally rectangular shape centered in a heel-to-toe direction on the sole surface, in the embodiment of Fig. 33 and [0159] Golden discloses a rectangle flexure component 504.  Also, in the embodiment of Fig. 37 Golden further discloses wherein the elongated channel is recessed from both a first second sole member adjacent surface and a second second sole member adjacent surface and has a depth of recession from both of the first second sole member and second second sole member adjacent surfaces; wherein the second width of elongated channel is less than the first width of the second sole member such that the second third material is attached to the first material at a location outside of the recessed elongate channel; wherein the second forward edge is rearward of the first forward edge; wherein the second rearward edge is forward of the first rearward edge; wherein the first second sole member adjacent surface is located between the first forward edge and the second forward edge; wherein the second second sole member adjacent surface is located between the first rearward edge and the second rearward edge (the flexure 504 is connected via forward edge 510 and aft flange 512; as the width of the flexure between the inside of the forward and aft flanges, 510, 512 is smaller than the width of the “outside of the flanges” of the flexure component 504)(Fig. 33 and [0159]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Golden’s flexure as a rectangular shape and wherein the elongated channel is recessed from both a first second sole member adjacent surface and a second second sole member adjacent surface and has a depth of recession from both of the first second sole member and second second sole member adjacent surfaces; wherein the second width of elongated channel is less than the first width of the second sole member such that the second third material is attached to the first material at a location outside of the recessed elongate channel; wherein the second forward edge is rearward of the first forward edge; wherein the second rearward edge is forward of the first rearward edge; wherein the first second sole member adjacent surface is located between the first forward edge and the second forward edge; wherein the second second sole member adjacent surface is located between the first rearward edge and the second rearward edge as taught and suggested by Golden’s different embodiment for the reason that a skilled artisan would have been motivated by Golden’s suggestion to form a flexure that its shape regulates the performance of the golf club head.
	As stated in paragraph [0241]: “As described above, the flexure of the present invention provides lower stiffness locally in a portion of the golf club head. Generally, the lower stiffness may be achieved by selecting the geometry of the flexure, such as by altering the shape and/or cross-sectional thickness, and/or by selecting the material of portions of the flexure. Materials that may be selected to provide the lower stiffness flexure include low Young's modulus beta (.beta.), or near beta (near-.beta.), titanium alloys.”  
	Accordingly, one of ordinary skill in the art would have appreciated that having a “smooth” flexure (i.e. elongated channel) will enhance the performance of the golf club head, and therefore obvious according to the specific teachings of Golden.   
	Lastly, with respect to wherein the first forward edge location is defined in the y-axis direction from a sole-ball striking face intersection to the forward most point of the first forward edge in a range of 3mm to 25mm and wherein a maximum width of the second sole member is in a range between 8mm and 35mm, although Golden is not specific regarding such dimensions, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Golden’s third material (i.e. flexure) in such ratios as claimed for the reason that a skilled artisan would have been motivated in providing the optimum flexure’s size, thus providing the optimum golf club that inhibits the upmost performance (i.e. swinging, reducing back spin, flexibility, sustain impacts, and etc.) while hitting a golf.
	Golden explicitly discussed that the construction of the flexure (i.e. the flexure’s shape and geometry; see also par. [0241]) influence the performance of the club head in.  In paragraphs [0109] and [0243], Golden stated "Flexure 36 allows the front portion of the club, including face 18, to flex differently than would otherwise be possible without altering the size and/or shape of face 18. In particular, a portion of the golf club head body adjacent the face is designed to elastically flex during impact. That flexibility reduces the reduction in ball speed, and reduces the backspin, that would otherwise be experienced for ball impacts located below the ideal impact location. The ideal impact location is a location on the ball-striking surface that intersects an axis that is normal to the ball-striking surface and that extends through the center of gravity of the golf club head. The construction of the flexure generally results in material extending into the cavity of the golf club, and it generally raises the CG when the flexure is located in the sole or the crown of the golf club head. The increase in CG height is more substantial when a flexure is included in the crown. Preferably, in embodiments utilizing a crown flexure, the portion of the crown rearward of the flexure is lowered relative to the portion of the crown forward of the flexure to lower the overall CG of the golf club head. In particular, the height of the forward edge of the crown flexure is greater than the height of the rearward edge of the crown flexure. Preferably, the difference in height is greater than 1.0 mm, and more preferably greater than 2.0 mm, and the location of the crown having a maximum height from the ground surface is between the face of the golf club head and the flexure”.
	Thus, one skill in the art, by such teaching of Golden, would have concluded that any ratio of the flexure would have been adequate to insure the performance of the golf club head. 
	With respect to, Oldknow discloses wherein an elongated channel has a boundary defined by a second forward edge and a second rearward edge that extend between a first end and a second end (channel 140 has a boundary that is defined by a first or front edge 146 and a second or rear edge 148 that extend between the ends 140, 142)(Figs. 2-4; [0067], [0069], [0072], [0073] and [0075]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Golden’s wherein the elongated channel has a boundary defined by the second forward edge and the second rearward edge that extend between a first end and a second end as taught by Oldknow for the reason that a skilled artisan would have been motivated by Oldknow’s suggestions to form such channel to enhance the striking properties of the gold head ([0002], [0003] in conjunction to at least [0006], [0010], [0016] and  [0067]).
	As per claim 3, Golden discloses wherein the second width of the elongated channel is substantially constant (flexure 504)(Fig. 33 and [0159]).
	As per claim 8, Golden discloses wherein the first material is a titanium alloy (paragraphs [0221]+ regarding the first material, forming the body/midsection in conjunction to paragraphs [010, [0104], 0148], [0151], [0202] and [0248]+, regarding the use of titanium alloy to form the body).
	As per claim 9, although Golden is not specific regrading wherein the third material has a forward edge located a distance measured from a sole-intersection point between 5 mm and 20 mm in a front to rear direction (claim 9), it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Golden’s third material (i.e. flexure) in such ratios as claimed for the reason that a skilled artisan would have been motivated in providing the optimum flexure’s size, thus providing the optimum golf club that inhibits the upmost performance (i.e. swinging, reducing back spin, flexibility, sustain impacts, and etc.) while hitting a golf.
	Golden explicitly discussed that the construction of the flexure (i.e. the flexure’s shape and geometry; see also par. [0241]) influence the performance of the club head in.  In paragraphs [0109] and [0243].  Thus, one skill in the art, by such teaching of Golden, would have concluded that any ratio of the flexure would have been adequate to insure the performance of the golf club head. 
	As per claim 12, since the claim’s limitations are very similar to claim 1, the examiner states that claim 12 is rejected over Golden and Oldknow for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   	
	As per claim 15, with respect to wherein the front side wall is longer in length than the rear side wall the examiner construed the front side wall of flexure 584 as such as shown in Fig. 37.
	 If there is any doubt regarding such interpretation, it is noted that is has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	A skilled artisan would have determined that such modification would have been nothing more of a user’s preference without altering the function of the channel or the golf club head as a whole.  
	Once again as cited Golden’s [0241]” Generally the lower stiffness may be achieved by selecting the geometry of the flexure, such as by altering the shape and/or cross-sectional thickness”
	Thus, a skilled artisan, according to such explicit teachings by Golden would have been motivated to form such flexure for achieving any desire properties of the golf club head, i.e. stiffens and alike. 
	As per claim 17, since the claim’s limitations are very similar to claim 1, the examiner states that claim 17 is rejected over Golden and Oldknow for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   	
	With respect to the channel has a semi-circular shaped cross-sectional profile, see Fig. 37 regarding flexure 584 as a semi-circular shaped cross-sectional profile.   
	Golden in the embodiment shown in Figs. 37 (regarding flexure 584) and discussed in [0163] nor the modified Golden (i.e. according to flexure 504) for that matter, is not specific to the dimension of the channel's depth to be approximately 4 mm.
	Golden discloses the depth of the golf club head's channel to be between 8mm-10mm (i.e. height H).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Golden’s channel depth to be at least 4 mm as taught by Golden for the reason that a skilled artisan would have been motivated by Golden’s suggestion to form such depth for purposes of flexibility during a ball impact (paragraph [0112]). 
	As per claim 18, Golden discloses wherein the third material (of the flexure) has a modulus of elasticity that is lower than a modulus of elasticity of the first material (of the midsection)(paragraph [0226], the selection of material for the midsection, i.e. first material and paragraphs [0241]+, regarding the material of the flexure, i.e. third material; in addition, see paragraphs [0241]+ wherein Golden discloses the selection of the materials to form the different sections of the club head, in terms of Young’s module (which is a scale of elasticity)).
	As per claim 19, with respect to wherein the elongated channel has a front edge, a rear edge and a width defined between the front edge and the rear edge, wherein the width of the elongated channel is substantially constant note Fig. 33 and [0159] regarding flexure 504.
	As per claim 20, Golden discloses wherein the second/third material/s is/are a beta-titanium alloy (paragraph [0226] in conjunction to paragraphs [0245]-[0253]).
	As per claim 21, with respect to wherein the second and third materials have a modulus of elasticity that is lower than a modulus of elasticity of the first material (claim 21), Golden discussed the selection of the materials for the second and first material in paragraph [0226], and the third material, in paragraphs [0241]+.  Golden, in paragraphs [0241]+, discussed the benefits of the material for the flexure (to provide lower stiffness locally in portion of the golf head), the hitting cup to match the frequency of vibration, and having a multi-material head, by selecting the desire Young’s module; see in addition paragraphs [0261]+ for some examples).	
	As per claim 24, Golden discloses wherein the first material and the second material are the same material (see paragraph [0226] in conjunction to paragraphs [0241]-[0271], see an example for the same alloys α and β being use with the face member and rear body).
	As per claim 25, although Golden is not specific regrading wherein the third material has a forward edge located a distance measured from a sole-intersection point between 5 mm and 20 mm in a front to rear direction (claim 25), it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Golden’s third material (i.e. flexure) in such ratios as claimed for the reason that a skilled artisan would have been motivated in providing the optimum flexure’s size, thus providing the optimum golf club that inhibits the upmost performance (i.e. swinging, reducing back spin, flexibility, sustain impacts, and etc.) while hitting a golf.
	Golden explicitly discussed that the construction of the flexure (i.e. the flexure’s shape and geometry; see also par. [0241]) influence the performance of the club head in.  In paragraphs [0109] and [0243].  Thus, one skill in the art, by such teaching of Golden, would have concluded that any ratio of the flexure would have been adequate to insure the performance of the golf club head. 
	As per claim 36, since the claim’s limitations are very similar to claim 1, the examiner states that claim 36 is rejected over Golden and Oldknow for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	With regard to the specific ratio, as discussed above with respect to claims 9 and 25, the court in In re Aller had held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Golden’s third material in such ratio for the reason discussed above with respect to claims 9 and 25.
	As per claims 37, 38, 39, although Golden is not specific regarding wherein the third material has a center width of the first width of the second sole portion measured in a front to rear direction between 12 mm and 30 mm (claim 37), wherein the third material has a ratio of center width of the first width of the second sole portion compared to club head breadth when measured in a front to rear direction of a ratio of between 1:3.5 to 1:13 (claim 38), wherein the third material has a center width of the first width of the second sole portion measured in a front to rear direction between 12 mm and 30 mm (claim 39), it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Golden’s third material (i.e. flexure) in such ratios as claimed for the reason that a skilled artisan would have been motivated in providing the optimum flexure’s size, thus providing the optimum golf club that inhibits the upmost performance (i.e. swinging, reducing back spin, flexibility, sustain impacts, and etc.) while hitting a golf.
	Golden explicitly discussed that the construction of the flexure (i.e. the flexure’s shape and geometry; see also par. [0241]) influence the performance of the club head in.  In paragraphs [0109] and [0243].  Thus, one skill in the art, by such teaching of Golden, would have concluded that any ratio of the flexure would have been adequate to insure the performance of the golf club head. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 8, 9, 12, 15, 17-21, 24, 25 and 36-39 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In particular, applicant amendments with regard to “wherein the elongated channel has a boundary defined by the second forward edge and the second rearward edge that extend between a first end and a second end” are moot, as such limitations are taught by the newly cited reference to Oldknow as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      11/9/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711